UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (91.7%) (a) Shares Value Aerospace and defense (0.9%) Engility Holdings, Inc. 34,200 $881,676 Vectrus, Inc. (NON) 24,300 535,572 Air freight and logistics (0.6%) Atlas Air Worldwide Holdings, Inc. (NON) (S) 20,100 694,656 Park-Ohio Holdings Corp. 6,985 201,587 Auto components (1.4%) Goodyear Tire & Rubber Co. (The) 40,200 1,179,066 Stoneridge, Inc. (NON) 73,054 901,486 Banks (16.1%) Ameris Bancorp 37,391 1,074,991 Banc of California, Inc. 68,606 841,796 Berkshire Hills Bancorp, Inc. 33,900 933,606 BNC Bancorp 46,900 1,042,587 Chemical Financial Corp. 40,293 1,303,479 Eagle Bancorp, Inc. (NON) 14,440 657,020 First Connecticut Bancorp, Inc. 26,600 428,792 First Merchants Corp. 35,800 938,676 First NBC Bank Holding Co. (NON) (S) 1,954 68,468 Franklin Financial Network, Inc. (NON) (S) 40,321 901,174 Fulton Financial Corp. 102,400 1,239,040 Great Western Bancorp, Inc. 42,500 1,078,225 Hanmi Financial Corp. 42,700 1,076,040 Lakeland Financial Corp. 22,200 1,002,330 Old National Bancorp (S) 91,500 1,274,595 Pacific Premier Bancorp, Inc. (NON) 54,600 1,109,472 Popular, Inc. (Puerto Rico) (NON) 22,920 692,872 ServisFirst Bancshares, Inc. 22,434 931,684 Simmons First National Corp. Class A 19,640 941,345 Southside Bancshares, Inc. (S) 29,400 809,970 Sterling Bancorp 75,100 1,116,737 Tristate Capital Holdings, Inc. (NON) 80,213 1,000,256 WesBanco, Inc. 29,400 924,630 Western Alliance Bancorp (NON) 20,700 635,697 Wintrust Financial Corp. 26,700 1,426,581 Yadkin Financial Corp. 43,000 924,070 Beverages (0.5%) Cott Corp. (Canada) 72,769 788,088 Biotechnology (1.4%) Eagle Pharmaceuticals, Inc. (NON) (S) 8,100 599,643 Emergent BioSolutions, Inc. (NON) 34,903 994,386 PDL BioPharma, Inc. (S) 100,500 505,515 Building products (1.9%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 14,255 433,352 Continental Building Products, Inc. (NON) 48,642 999,107 NCI Building Systems, Inc. (NON) 47,972 507,064 PGT, Inc. (NON) 79,941 981,675 Capital markets (1.0%) Cowen Group, Inc. Class A (NON) (S) 130,615 595,604 OM Asset Management PLC (United Kingdom) 59,305 914,483 Chemicals (2.7%) American Vanguard Corp. 55,800 645,048 Cabot Corp. 17,100 539,676 Chemours Co. (The) 35,500 229,685 Ferro Corp. (NON) 71,500 782,925 Minerals Technologies, Inc. 16,895 813,663 Olin Corp. (S) 27,900 468,999 Orion Engineered Carbons SA (Luxembourg) 42,700 617,015 Commercial services and supplies (2.5%) ARC Document Solutions, Inc. (NON) 94,700 563,465 Deluxe Corp. 18,000 1,003,320 Ennis, Inc. 37,306 647,632 Knoll, Inc. 41,500 912,170 Pitney Bowes, Inc. 34,700 688,795 Communications equipment (0.2%) Novatel Wireless, Inc. (NON) (S) 145,037 320,532 Construction and engineering (0.8%) EMCOR Group, Inc. 17,100 756,675 Orion Marine Group, Inc. (NON) 69,200 413,816 Consumer finance (1.3%) Encore Capital Group, Inc. (NON) (S) 25,900 958,300 PRA Group, Inc. (NON) (S) 18,200 963,144 Diversified consumer services (0.6%) Carriage Services, Inc. (S) 45,900 990,981 Diversified telecommunication services (0.4%) Iridium Communications, Inc. (NON) (S) 102,100 627,915 Electric utilities (3.0%) ALLETE, Inc. (S) 18,400 929,016 IDACORP, Inc. 28,500 1,844,235 PNM Resources, Inc. 33,100 928,455 Portland General Electric Co. 23,600 872,492 Electrical equipment (0.4%) General Cable Corp. 46,200 549,780 Electronic equipment, instruments, and components (2.9%) Neonode, Inc. (NON) (S) 167,100 407,724 Newport Corp. (NON) 55,900 768,625 Plexus Corp. (NON) 21,700 837,186 SuperCom, Ltd. (Israel) (NON) 82,189 657,512 SYNNEX Corp. (S) 9,300 791,058 TTM Technologies, Inc. (NON) 141,900 884,037 Energy equipment and services (1.9%) Core Laboratories NV (S) 7,300 728,540 Independence Contract Drilling, Inc. (NON) (S) 48,656 242,307 Key Energy Services, Inc. (NON) (S) 203,244 95,525 Matrix Service Co. (NON) 48,400 1,087,548 Patterson-UTI Energy, Inc. 42,400 557,136 Tidewater, Inc. (S) 12,536 164,723 Food and staples retail (0.7%) SpartanNash Co. 41,940 1,084,149 Food products (0.6%) B&G Foods, Inc. (S) 24,700 900,315 Gas utilities (0.6%) Southwest Gas Corp. (S) 16,731 975,752 Health-care equipment and supplies (0.9%) Alere, Inc. (NON) 16,500 794,475 Lantheus Holdings, Inc. (NON) 134,110 576,673 Health-care providers and services (1.1%) Air Methods Corp. (NON) 23,500 801,115 Ensign Group, Inc. (The) 18,964 808,435 Hotels, restaurants, and leisure (0.6%) ClubCorp Holdings, Inc. 44,800 961,408 Household durables (1.6%) Century Communities, Inc. (NON) 46,600 925,010 Installed Building Products, Inc. (NON) 19,749 499,255 WCI Communities, Inc. (NON) 42,215 955,325 Independent power and renewable electricity producers (0.5%) Dynegy, Inc. (NON) 35,400 731,718 Insurance (8.5%) Allied World Assurance Co. Holdings AG 30,700 1,171,819 American Financial Group, Inc. 17,543 1,208,888 AMERISAFE, Inc. 18,800 934,924 Endurance Specialty Holdings, Ltd. 14,500 884,935 Hanover Insurance Group, Inc. (The) 16,800 1,305,360 Maiden Holdings, Ltd. (Bermuda) (S) 80,900 1,122,892 National General Holdings Corp. 45,100 869,979 PartnerRe, Ltd. 8,600 1,194,368 Patriot National, Inc. (NON) 57,226 905,888 Reinsurance Group of America, Inc. 15,573 1,410,758 StanCorp Financial Group, Inc. 5,500 628,100 Validus Holdings, Ltd. 25,714 1,158,930 Internet software and services (2.4%) Everyday Health, Inc. (NON) 76,100 695,554 j2 Global, Inc. 13,500 956,475 Monster Worldwide, Inc. (NON) (S) 153,229 983,730 Web.com Group, Inc. (NON) 45,200 952,816 IT Services (1.8%) Convergys Corp. 47,500 1,097,725 Everi Holdings, Inc. (NON) 140,000 718,200 Perficient, Inc. (NON) 57,000 879,510 Leisure products (0.7%) Smith & Wesson Holding Corp. (NON) 58,500 986,895 Machinery (0.7%) Briggs & Stratton Corp. 55,500 1,071,705 Media (1.3%) Live Nation Entertainment, Inc. (NON) 26,500 637,060 MDC Partners, Inc. Class A 45,350 835,801 MSG Networks, Inc. (NON) 6,500 468,910 Metals and mining (0.6%) Globe Specialty Metals, Inc. 58,040 704,025 Horsehead Holding Corp. (NON) (S) 66,200 201,248 Multi-utilities (1.1%) Avista Corp. 48,731 1,620,306 Oil, gas, and consumable fuels (4.6%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 69,417 467,871 Bill Barrett Corp. (NON) (S) 31,600 104,280 Callon Petroleum Co. (NON) 76,369 556,730 Energen Corp. 13,893 692,705 EP Energy Corp. Class A (NON) (S) 50,300 259,045 Gulfport Energy Corp. (NON) 19,300 572,824 Memorial Resource Development Corp. (NON) 45,500 799,890 PBF Energy, Inc. Class A (S) 33,900 956,997 Ring Energy, Inc. (NON) (S) 54,508 537,994 Scorpio Tankers, Inc. 127,506 1,169,230 SM Energy Co. 12,901 413,348 Stone Energy Corp. (NON) 63,900 316,944 Whiting Petroleum Corp. (NON) 7,739 118,175 Pharmaceuticals (0.1%) POZEN, Inc. (NON) (S) 32,100 187,304 Professional services (1.7%) Heidrick & Struggles International, Inc. 42,600 828,570 Kforce, Inc. 32,500 854,100 On Assignment, Inc. (NON) 25,200 929,880 Real estate investment trusts (REITs) (8.0%) AG Mortgage Investment Trust, Inc. 45,200 687,944 American Assets Trust, Inc. 20,720 846,619 CBL & Associates Properties, Inc. 43,100 592,625 Cherry Hill Mortgage Investment Corp. 44,855 683,142 Colony Capital, Inc. Class A 39,700 776,532 Education Realty Trust, Inc. 18,101 596,428 EPR Properties 14,100 727,137 Healthcare Trust of America, Inc. Class A 17,700 433,827 iStar, Inc. (NON) (S) 88,100 1,108,298 MFA Financial, Inc. 103,081 701,982 One Liberty Properties, Inc. 24,788 528,728 Piedmont Office Realty Trust, Inc. Class A 29,200 522,388 RAIT Financial Trust (S) 136,000 674,560 Rayonier, Inc. (S) 45,500 1,004,185 Summit Hotel Properties, Inc. (S) 103,710 1,210,296 Two Harbors Investment Corp. 84,500 745,290 ZAIS Financial Corp. 23,400 313,560 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 20,825 749,284 Road and rail (0.5%) Ryder System, Inc. 9,400 695,976 Semiconductors and semiconductor equipment (2.8%) Advanced Energy Industries, Inc. (NON) 37,300 980,990 Cypress Semiconductor Corp. (NON) 72,316 616,132 FormFactor, Inc. (NON) 114,000 772,920 Mattson Technology, Inc. (NON) 191,849 447,008 Tower Semiconductor, Ltd. (Israel) (NON) (S) 62,300 801,801 Xcerra Corp. (NON) 107,700 676,356 Software (1.0%) AVG Technologies NV (Netherlands) (NON) 46,633 1,014,268 Glu Mobile, Inc. (NON) (S) 110,400 482,448 Specialty retail (1.0%) Ascena Retail Group, Inc. (NON) 41,100 571,701 Express, Inc. (NON) 49,400 882,778 Technology hardware, storage, and peripherals (1.4%) BancTec, Inc. 144A CVR (F) 152,299 — Logitech International SA (Switzerland) (S) 56,500 740,715 QLogic Corp. (NON) 95,400 977,850 Quantum Corp. (NON) (S) 541,200 377,379 Textiles, apparel, and luxury goods (0.6%) Steven Madden, Ltd. (NON) 23,800 871,556 Thrifts and mortgage finance (4.2%) BofI Holding, Inc. (NON) 2,900 373,607 Meta Financial Group, Inc. 24,594 1,027,291 NMI Holdings, Inc. Class A (NON) 84,300 640,680 Provident Financial Services, Inc. 66,900 1,304,550 Walker & Dunlop, Inc. (NON) 26,821 699,492 Washington Federal, Inc. 46,200 1,051,050 WSFS Financial Corp. 45,200 1,302,212 Trading companies and distributors (1.1%) Rush Enterprises, Inc. Class A (NON) 32,600 788,920 Stock Building Supply Holdings, Inc. (NON) 46,187 813,352 Total common stocks (cost $128,690,960) INVESTMENT COMPANIES (3.6%) (a) Shares Value American Capital, Ltd. (NON) 72,600 $882,816 Hercules Technology Growth Capital, Inc. (S) 95,079 961,249 Solar Capital, Ltd. 60,493 956,999 TCP Capital Corp. (S) 71,181 965,214 TPG Specialty Lending, Inc. (S) 56,281 924,697 TriplePoint Venture Growth BDC Corp. (S) 78,853 799,569 Total investment companies (cost $6,658,334) SHORT-TERM INVESTMENTS (19.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 22,049,229 $22,049,229 Putnam Short Term Investment Fund 0.13% (AFF) 7,467,065 7,467,065 Total short-term investments (cost $29,516,294) TOTAL INVESTMENTS Total investments (cost $164,865,588) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $151,105,672. (b) The aggregate identified cost on a tax basis is $165,592,143, resulting in gross unrealized appreciation and depreciation of $24,079,084 and $16,087,466, respectively, or net unrealized appreciation of $7,991,618. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $11,989,552 $32,413,381 $36,935,868 $7,574 $7,467,065 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $22,049,229, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $21,424,928. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $11,667,232 $— $— Consumer staples 2,772,552 — — Energy 9,841,812 — — Financials 59,904,212 — — Health care 5,267,546 — — Industrials 16,752,845 — — Information technology 18,838,551 — —** Materials 5,002,284 — — Telecommunication services 627,915 — — Utilities 7,901,974 — — Total common stocks — — Investment companies 5,490,544 — — Short-term investments 7,467,065 22,049,229 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
